NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MICHAEL JAMES RUSSO,                          )
                                              )
          Appellant,                          )
                                              )
v.                                            )       Case No. 2D17-3024
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )
                                              )


Opinion filed September 4, 2019.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Mark C. De Sisto, Punta Gorda; and
Sipreano Rios, Punta Gorda for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa,
for Appellee.

PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.